     Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.9 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ANTONIO VALLIN BRIDGES,

                       Petitioner,                       Case No. 1:20-cv-483

v.                                                       Honorable Janet T. Neff

MICHIGAN PAROLE BOARD,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
     Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.10 Page 2 of 9



                                                    Discussion

I.       Factual allegations

                  Petitioner Antonio Vallin Bridges is incarcerated with the Michigan Department of

Corrections at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan.

On December 1, 2015, Petitioner pleaded guilty to three counts of false pretenses – $1,000.00 or

more but less than $20,000, Mich. Comp. Laws § 750.218(4)(a), and admitted he was a third

habitual offender, Mich. Comp. Laws § 769.11. Bridges v. Barrett, No. 1:16-cv-1269 (W.D.

Mich.) (Plea Tr., ECF No. 21-2, PageID.123-128.)1 In exchange for Petitioner’s plea, the

prosecutor dismissed two counts charging Petitioner with using a computer to commit a crime,

Mich. Comp. Laws § 752.797(3)(d). The parties also agreed that Petitioner’s minimum sentence

would not exceed thirty months.

                  Petitioner summarized the factual basis for his plea in his brief to the Michigan

Court of Appeals:

         Defendant pretended that he was the landlord of 5009 Devonshire Avenue. He
         made up 3 false leases, and leased that property to 4 different tenants. The property
         was in foreclosure and vacant. He took money orders from these individuals and
         cashed them. In the case of each fraudulent lease, the amount received by the
         defendant as the 1st month’s rent and security deposit was greater than $1000.

Bridges I (Pet’r’s Appl. for Leave to Appeal, ECF No. 21-4, PageID.165-166) (internal citations

omitted.) At the sentencing hearing held on December 16, 2015, the trial court sentenced Petitioner




1
  The petition presently before the Court is Petitioner’s fourth petition challenging the sentences flowing from these
convictions or the execution of those sentences. Petitioner’s first petition was dismissed for failure to exhaust state
court remedies on March 17, 2017. That case, Bridges v. Barrett, No. 1:16-cv-1269 (W.D. Mich.), shall be referenced
herein as Bridges I. On the same day Petitioner signed the notice of appeal in Bridges I, he filed his second petition,
Bridges v. Harry, No. 1:17-cv-287 (W.D. Mich.). That case, referenced herein as Bridges II, was dismissed on April
14, 2017, for failure to exhaust state court remedies. The third petition, Bridges v. Harry, No. 1:17-cv-612 (W.D.
Mich.)—Bridges III—was dismissed on July 21, 2017. Petitioner never followed through by pursuing his state court
appellate remedies. See https://courts.michigan.gov/opinions_orders/case_search/pages/default.aspx (search party
name bridges Antonio, visited June 15, 2020).

                                                          2
      Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.11 Page 3 of 9



to concurrent sentences of 2 ½ to 10 years with 138 days of credit. Bridges I (Sentencing Tr., ECF

No. 21-3, PageID.150–151.)

                 On May 26, 2020, Petitioner filed the instant habeas corpus petition raising one

ground for relief: Petitioner contends he was denied due process because the parole board denied

parole based on inaccurate information regarding his mental health score and his improperly scored

sentencing guidelines.        (Pet., ECF No. 1, PageID.2.)             Therefore, Petitioner’s constitutional

challenge does not relate to his convictions or his sentences as imposed; rather, it relates to his

eligibility for parole. In Michigan, generally, an inmate is eligible for parole when the inmate has

served a period of time equal to the minimum sentence imposed by the court for the crime of which

he was convicted, less good time and disciplinary credits. Mich. Comp. Laws § 791.234. It

appears that Petitioner was first eligible for parole on January 30, 2018.2

II.      Petitioner’s claim is properly before the Court under 28 U.S.C. § 2254

                 If Petitioner were to prevail, i.e., if Petitioner demonstrated that he was denied due

process during his parole hearing, it would not necessarily impact the fact or duration of his

confinement. In Wilkinson v. Dotson, 544 U.S. 74, 79-80 (2005), the Court determined that

constitutional challenges to the fact or duration of confinement, though they might fall within the

broad language of a § 1983 claim, could only be brought in a habeas corpus action because such

challenges lie at the core of habeas corpus, the “more specific . . . ‘instrument to obtain release

from [unlawful] confinement.’” But, where the prevailing inmate would be entitled to “at most a

new parole hearing at which . . . parole authorities may, in their discretion, decline to shorten his


2
  According to the Michigan Department of Corrections (MDOC) Offender Tracking Information System (OTIS),
Petitioner’s “Earliest Release Date” was January 30, 2018; his maximum discharge date is July 30, 2025. See
https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=437651 (visited June 15, 2020). This Court takes
judicial notice of the information provided by a search of the MDOC OTIS website with regard to Petitioner. See, i.e.
Carpenter v. Mich. Dep’t of Corr. Time Computation Unit, No. 1:13-cv-313, 2013 WL 1947249 *1 n.1 (W.D. Mich.
May 9, 2013); Ward v. Wolfenbarger, 323 F.Supp.2d 818, 821-22 n. 3 (E.D. Mich. 2004).

                                                         3
   Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.12 Page 4 of 9



prison term[,]” the inmate’s claims are cognizable under § 1983. Id. at 82. That is precisely the

relief Petitioner seeks here. (Pet., ECF No. 1, PageID.3) (“[P]etitioner asks that the Court grant

the following relief: a new parole hearing . . . .”).

                Because Petitioner seeks a new parole hearing, Wilkinson permits him to bring

those claims under § 1983. But, Wilkinson does not require him to do so; § 1983 claims and habeas

corpus claims are not mutually exclusive. Terrell v. United States, 564 F. 3d 442, 446 n.8

(6th Cir. 2009); Adams v. Bradshaw, 644 F.3d 481, 483 (6th Cir. 2011). Accordingly, though

Petitioner’s claim may reside at the margins, rather than the core, of habeas corpus, this Court has

jurisdiction to consider it under § 2254.

III.    AEDPA standard

                This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).

                The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,
                                                   4
   Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.13 Page 5 of 9



655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).

               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words, “[w]here

the precise contours of the right remain unclear, state courts enjoy broad discretion in their

adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

IV.    Discussion

               Petitioner claims that he was deprived of procedural due process because the

decision to deny his parole was based on inaccurate information. (Pet., ECF No. 1, PageID.2)
                                                   5
   Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.14 Page 6 of 9



(“Procedural Due Process requires that any government hearing . . . be considered with accurate

information to render fair, accurate decision making and results for both sides.”). To establish a

procedural due process violation, a plaintiff must prove that (1) he was deprived of a protected

liberty or property interest, and (2) such deprivation occurred without the requisite due process of

law. Club Italia Soccer & Sports Org., Inc. v. Charter Twp. of Shelby, 470 F.3d 286, 296 (6th Cir.

2006); see also Swihart v. Wilkinson, 209 F. App’x 456, 458 (6th Cir. 2006).

               Plaintiff fails to raise a claim of constitutional magnitude because he has no liberty

interest in being released on parole. There is no constitutional or inherent right to be conditionally

released before the expiration of a prison sentence. Greenholtz v. Inmates of Neb. Penal & Corr.

Complex, 442 U.S. 1, 7 (1979). Although a state may establish a parole system, it has no duty to

do so; thus, the presence of a parole system by itself does not give rise to a constitutionally

protected liberty interest in parole release. Id. at 7, 11; Bd. of Pardons v. Allen, 482 U.S. 369, 373

(1987). Rather, a liberty interest is present only if state law entitles an inmate to release on parole.

Inmates of Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991).

               In Sweeton v. Brown, 27 F.3d 1162, 1164-65 (6th Cir. 1994) (en banc), the Sixth

Circuit, noting “the broad powers of the Michigan authorities to deny parole,” held that the

Michigan system does not create a liberty interest in parole. The Sixth Circuit reiterated the

continuing validity of Sweeton in Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011). In Crump,

the court held that the adoption of specific parole guidelines since Sweeton does not lead to the

conclusion that parole release is mandated upon reaching a high probability of parole. See id.; see

also Carnes v. Engler, 76 F. App’x 79, 80 (6th Cir. 2003). In addition, the Sixth Circuit has

rejected the argument that the Due Process Clause is implicated when changes to parole procedures

and practices have resulted in incarcerations that exceed the subjective expectation of the



                                                   6
  Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.15 Page 7 of 9



sentencing judge. See Foster v. Booker, 595 F.3d 353, 369 (6th Cir. 2010). Finally, the Michigan

Supreme Court has recognized that there exists no liberty interest in parole under the Michigan

system. Glover v. Mich. Parole Bd., 596 N.W.2d 598, 603-04 (Mich. 1999).

               Petitioner’s allegation that the MPB relied on inaccurate information to deny his

parole does not change the result. Because Petitioner has no liberty interest in being paroled, he

cannot show that the false information was relied upon to a constitutionally-significant degree.

See Caldwell v. McNutt, No. 04-2335, 2006 WL 45275, at *1 (6th Cir. Jan. 10, 2006) (“[E]ven if

the Parole Board relied on inaccurate information to deny Caldwell parole, it did not violate any

liberty interest protected by the United States Constitution.”); Echlin v. Boland, No. 03-2309, 2004

WL 2203550, at *2 (6th Cir. Sept. 17, 2004) (prisoner could not bring a § 1983 action to challenge

the information considered by the parole board because he has no liberty interest in parole); see

also Draughn v. Green, No. 97-1263, 1999 WL 164915, at *2 (6th Cir. Mar. 12, 1999) (in order

for the Due Process Clause to be implicated, false information in a prisoner’s file must be relied

on to a constitutionally significant degree); Pukyrys v. Olson, No. 95-1778, 1996 WL 636140, at

*1 (6th Cir. Oct. 30, 1996) (no constitutional violation by having false information placed in a

prison file); Carson v. Little, No. 88-1505, 1989 WL 40171, at *1 (6th Cir. Apr. 18, 1989)

(inaccurate information in an inmate’s file does not amount to a constitutional violation).

               Until Plaintiff has served his 10-year maximum sentence, he has no reasonable

expectation of liberty. The discretionary parole system in Michigan holds out “no more than a

mere hope that the benefit will be obtained.” Greenholtz, 442 U.S. at 11. The Michigan Parole

Board’s consideration of purportedly inaccurate information when denying Plaintiff parole, there-

fore, does not implicate his right to procedural due process.




                                                 7
     Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.16 Page 8 of 9



V.      Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”       Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, for the same reasons that Petitioner has failed to

demonstrate that he is in custody in violation of the Constitution and has failed to make a

substantial showing of the denial of a constitutional right, the Court concludes that any issue

Petitioner might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438,

445 (1962).
                                                 8
   Case 1:20-cv-00483-JTN-PJG ECF No. 4 filed 06/16/20 PageID.17 Page 9 of 9



                                          Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.



Dated:      June 16, 2020                            /s/ Janet T. Neff
                                                   Janet T. Neff
                                                   United States District Judge




                                               9
